Citation Nr: 0622272	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-36 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Decision Review Officer decision 
issued in January 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  

In connection with his appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting in Washington, D.C. in May 2005; a transcript of such 
hearing is contained in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is service-connected for bilateral hearing loss 
and has been assigned an initial noncompensable rating, 
effective June 29, 2000.  He has appealed with respect to the 
propriety of the initially assigned disability evaluation.  
The veteran contends that his service-connected hearing loss 
disability is more severe than the currently assigned 
evaluation and, as such, a compensable rating is warranted.  

The Board finds that a remand is necessary in order to afford 
the veteran a contemporaneous examination.  Specifically, at 
his May 2005 Board hearing, he contended that his bilateral 
hearing loss disability had increased in severity since his 
last VA examination in November 2004.  The Board observes 
that there is no additional medical evidence contained in the 
claims file and, therefore, there is no evidence addressing 
the current severity of the veteran's bilateral hearing loss 
disability.  As such, a remand is necessary in order to 
schedule the veteran for a VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  The Board also observes 
that, in a January 2005 statement, the veteran alleged that 
the November 2004 VA examination conducted at the 
Martinsburg, West Virginia, VA Medical Center was inadequate 
and requested that he be evaluated at a different VA 
facility.  As such, the veteran's audiological evaluation 
should be conducted at a facility other than the Martinsburg 
VA Medical Center if feasible.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to the claim now before the Board.  
In a letter dated in January 2001, the veteran was advised of 
VA's duties to notify and assist with regard to his claim for 
service connection for bilateral hearing loss.  The Board 
notes that initial rating claims are generally considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an advisory opinion 
holding that separate notice of the VA's duty to assist the 
veteran and of his concomitant responsibilities in the 
development of his claim involving such downstream issues is 
not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  VAOPGCPREC 
8-2003.  However, during the pendency of the appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the instant case, the veteran was not 
previously advised of the type of evidence necessary to 
establish an initial rating or effective date for the 
disability now on appeal.  This remand will enable VA to 
provide appropriate notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish both an initial rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an initial 
rating and an effective date for his claim 
now on appeal, as outlined by the Court in 
Dingess/Hartman, supra.  

2.  The veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and severity 
of his bilateral hearing loss disability.  
Such should be conducted at a VA Medical 
Center other than the facility located in 
Martinsburg, West Virginia if feasible.  
The examiner should review the claims 
file.  The examiner is requested to 
identify auditory thresholds, in decibels, 
at frequencies of 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


